DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US Patent No. 6,265,307) in view of Liff et al. (US Publication No. 2021/0202347).
Regarding claim 1, Lou discloses a semiconductor device, comprising:
a semiconductor substrate (200)
an electrical insulating and thermal conductive layer (204) disposed over the semiconductor substrate
a dielectric structure (206) disposed over the electrical insulating and thermal conductive layer, wherein a thermal conductivity of the electrical insulating and thermal conductive layer is substantially greater than a thermal conductivity of the dielectric structure (col. 7, lines 39-45)
a circuit layer (228) disposed in the dielectric structure (206)
Lou does not disclose a lower surface of the electrical insulating and thermal conductive layer is substantially coplanar with a bottom surface of the circuit layer.  However, Liff discloses a circuit layer (109) which is coplanar with a thermal conductive layer (106) and in contact with a dielectric layer (108).  It would have been obvious to one of ordinary skill in the art a time before the effective filing date of the invention to have modified the device of Lou to include a thermal conductive layer coplanar with the bottom of the circuit layer, as taught by Liff, since it can help spread heat at a bonding interface (paragraph 23).
Regarding claim 2, Lou discloses a material of the electrical insulating and thermal conductive layer comprises boron nitride (h-BN) or aluminum nitride (AlN) (col. 4, lines 40-51).
Regarding claim 3, Lou discloses an etch stop layer (206) disposed over the electrical insulating and thermal conductive layer (204), wherein the thermal conductivity of the electrical insulating and thermal conductive layer is substantially greater than a thermal conductivity of the etch stop layer (col. 7, lines 39-45).
Regarding claim 4, Lou discloses an etch stop layer (202) disposed beneath the electrical insulating and thermal conductive layer, wherein the thermal conductivity of the electrical insulating and thermal conductive layer is substantially greater than a thermal conductivity of the etch stop layer (col. 4, lines 40-51).

Regarding claim 6, Lou discloses an electrical insulating and thermal conductive layer (204) disposed between the lower dielectric layer (202) and the upper dielectric layer (206), wherein a part of the circuit layer extend through electrical insulating and thermal conductive interlayer (Figure 2I).
Regarding claim 7, Lou discloses the circuit layer comprises a via portion (230) extending through the lower dielectric layer (206) and the electrical insulating and thermal conductive layer (204) and a trench portion (228) extending through the upper dielectric layer (206) and communication with the via portion (230).
Regarding claim 8, Lou discloses an electrical and thermal conductive layer (204) covering a surface of the circuit layer (234a/200) that is embedded in the dielectric structure (206), wherein a thermal conductivity of the electrical and thermal conductive layer is substantially greater than a thermal conductivity of the circuit layer (col. 2, lines 12-20; col. 4, lines 5-9).
Regarding claim 9, Lou discloses a seed layer, a barrier layer (232a) or a combination thereof covering a surface of the circuit layer (228) that is embedded in the dielectric structure.
Regarding claim 10, Lou discloses the thermal conductivity of the electrical and thermal conductive layer is substantially greater than a thermal conductivity of each of the seed layer and the barrier layer (col. 6, lines 10-20; col. 7, lines 39-45).
Regarding claim 16, Lou discloses a manufacturing method of a semiconductor device, comprising:
forming an electrical insulating and thermal conductive layer (204) over a semiconductor substrate
forming a dielectric structure (206) over the electrical insulating and thermal conductive layer (204), wherein a thermal conductivity of the electrical insulating and thermal conductive layer is substantially greater than a thermal conductivity of the dielectric structure (col. 7, lines 39-45)
forming an opening (228) in the dielectric structure (206), wherein the opening extending (230) through the dielectric structure (206) and the electrical insulating and thermal conductive layer (204)
forming a circuit layer (234) in the dielectric structure, wherein the circuit layer fills the opening (Figure 2I)
Lou does not disclose a lower surface of the electrical insulating and thermal conductive layer is substantially coplanar with a bottom surface of the circuit layer.  However, Liff discloses a circuit layer (109) which is coplanar with a thermal conductive layer (106) and in contact with a dielectric layer (108).  It would have been obvious to one of ordinary skill in the art a time before the effective filing date of the invention to have modified the device of Lou to include a thermal conductive layer coplanar with the bottom of the circuit layer, as taught by Liff, since it can help spread heat at a bonding interface (paragraph 23).
Regarding claim 17, Lou discloses forming an etch stop layer (202) over the semiconductor substrate before the electrical insulating and thermal conductive layer is formed.
Regarding claim 18, Lou discloses forming an etch stop layer (206) over the semiconductor substrate after the electrical insulating and thermal conductive layer is formed.
Regarding claim 19, Lou discloses forming an electrical and thermal conductive layer (204) over the dielectric structure (206) before the circuit layer (234) is formed (Figures 2H-2I), wherein a thermal conductivity of the electrical and thermal conductive layer is substantially greater than a thermal conductivity of the circuit layer (col. 7, lines 39-45).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US Patent No. 6,265,307) in view of Sadaka et al. (US Publication No. 2012/0013013), and further in view of Liff et al. (US Publication No. 2021/0202347).
Regarding claim 11, Lou discloses a stacked semiconductor device, comprising: a first semiconductor device comprising:
a first semiconductor substrate (200)
a first surface dielectric layer (206) disposed over the first semiconductor substrate
a first electrical insulating and thermal conductive layer (204) covering a first outer surface of the first surface dielectric layer, wherein a thermal conductivity of the first electrical insulating and thermal conductive layer is substantially greater than a thermal conductivity of the first surface dielectric layer (col. 7, lines 39-45)
Lou does not disclose a bonding pad on the dielectric connected and a second substrate with dielectric and electrical insulating thermal conductive layer via a second bonding bad.  However, Sadaka discloses first (402) and second (102) substrates with multiple dielectric (122) and thermal conductive layer (106) (paragraph 31) and first and second bonding pads (420/116) connected in a stack of semiconductor structures (Figures 5-6).  It would have been obvious to one of ordinary skill in the art at a 
Lou does not disclose a lower surface of the electrical insulating and thermal conductive layer is substantially coplanar with a bottom surface of the circuit layer.  However, Liff discloses a circuit layer (109) which is coplanar with a thermal conductive layer (106) and in contact with a dielectric layer (108).  It would have been obvious to one of ordinary skill in the art a time before the effective filing date of the invention to have modified the device of Lou to include a thermal conductive layer coplanar with the bottom of the circuit layer, as taught by Liff, since it can help spread heat at a bonding interface (paragraph 23).
Regarding claim 12, Lou discloses a material of each of the first electrical insulating and thermal conductive layer and the second electrical insulating and thermal conductive layer comprises boron nitride (h-BN) or aluminum nitride (AlN) (col. 4, lines 40-51).
Regarding claim 13, Sadaka discloses the first electrical insulating and thermal conductive layer (106) is in contact with the second electrical insulating and thermal conductive layer (paragraph 31).
Regarding claim 14, Lou discloses the first semiconductor device further comprises a first electrical and thermal conductive layer covering a first bonding surface of the circuit layer, and a thermal conductivity of the first electrical and thermal conductive layer is substantially greater than a thermal conductivity of the circuit layer (col. 7, lines 40-51).
Regarding claim 15, Sadaka discloses the second semiconductor device further comprises a second electrical and thermal conductive layer (106) covering a second bonding surface of the circuit layer (paragraph 31), and Lou discloses  a thermal conductivity of the second electrical and thermal conductive layer is substantially greater than a thermal conductivity of the circuit layer (col. 7, lines 40-51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      2/25/2022               Examiner, Art Unit 2897